Title: To James Madison from Albert Gallatin, 11 December 1812
From: Gallatin, Albert
To: Madison, James


Dear SirDecer. 11. 1812
The enclosed letter asserts positively that Hutchinson is warmly attached to the present administration. That from his connections & residence at Lisbon, he will be the most respectable & best appointment, I really believe. On those grounds, permit me once more to renew my application in his behalf. Cathcart is already placed, & will certainly give much less satisfaction to the commercial part of the community. He has no important political or mercantile connections. Respectfully Your obedt: Servt.
Albert Gallatin
